Citation Nr: 1538054	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-46 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this case for further development in January 2012. 

In January 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  A transcript is of record. 

The Veteran submitted several items of evidence after this claim was last adjudicated by the agency of original jurisdiction (AOJ) in a November 2013 supplemental statement of the case (SSOC).  In an August 2015 written statement, she waived her right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA examination is necessary to assess the current level of impairment of the Veteran's right ankle, and in particular to determine whether she has loss of use of her right foot as defined in 38 C.F.R. § 3.350(a)(2) (2015) for the purpose of determining entitlement to financial assistance in the purchase of an automobile or other conveyance, or to adaptive equipment only.  See 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'"); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

A VA examination for this purpose was last performed in September 2013.  In the report, the examiner found that the Veteran did not have loss of use of the right foot such that remaining function would be equally well served by an amputation stump at a site below the knee with an appropriate prosthetic, and noted that it was too early to determine whether the Veteran's right ankle condition was permanent, as she had just undergone ankle surgery in April 2013.  See 38 C.F.R. § 3.350(a)(2).  

The evidence of record suggests worsening disability since the September 2013 VA examination.  Specifically, an October 2013 VA treatment record reflects that the Veteran was discontinuing post-surgery physical therapy due to pain and edema.  It was noted that on examination, she had increased hypersensitivity to the ankle area.  She was referred to podiatry "due to increased pain complaints."  Moreover, a January 2015 letter from the Veteran's treating podiatrist at VA states that the Veteran "continue[d] to have loss of use of her foot" and that her condition remained unchanged.  However, no explanation was provided and it is not clear whether "loss of use" was based on the same specific and rigorous standard set forth in 38 C.F.R. § 3.350(a)(2).  Finally, a March 2015 VA podiatry clinic treatment record states that the Veteran had limited dorsiflexion and plantar flexion of the right ankle, and was completely unable to invert or evert the right foot.  The podiatrist found that she was not able to physically operate a motor vehicle by the use of a pedal due to loss of range of motion and the bulkiness of the prosthetic shoe.  Again, however, it is not possible to determine based on these findings whether the specific criteria under § 3.350(a)(2) are satisfied. 

As the above evidence suggests worsening disability since the September 2013 VA examination, a new examination must be performed to assess the current level of impairment of the Veteran's right ankle for the purpose of determining whether there is permanent loss of use as defined in § 3.350(a)(2).  See 38 C.F.R. § 3.327(a).

Recent VA treatment records also appear sporadic.  For example, there are no records between November 2013 and April 2014, between December 2014 and April 2015, or between July 2013 and September 2013.  With regard to the latter time frame, the September 2013 VA examination report discusses VA physical therapy records dated in August 2013 and September 2013 that are not in the file.  On remand, the AOJ should ensure that all outstanding VA treatment records dated since April 2013 are in the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since April 2013 from the Miami and Bay Pines VA Healthcare Systems, including physical therapy records dated in August 2013 and September 2013, and any other outstanding VA treatment records from January 2014 forward. 

2. Schedule the Veteran for a VA examination of her right ankle.  The entire claims file must be made available to the examiner for review.  All relevant examination findings must be recorded. 

After examining the Veteran and reviewing the file, the examiner must provide an opinion on whether the Veteran has permanent loss of use of her right foot as defined under VA law.  Specifically, "permanent loss of use" means that no effective function of the right foot remains other than that which would be equally well served by an amputation stump at a site of election below the knee with use of a suitable prosthetic appliance.  This determination will be made on the basis of the actual remaining function, such as whether balance and propulsion, etc. could be accomplished equally well by an amputation stump below the knee with prosthesis. 

The opinion must be supported by a complete explanation. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




